UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6836



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES OLIVE ROWLAND, a/k/a James          Roland
Lillie, a/k/a James Rowland Lilly,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-90-284-1-D)


Submitted:   January 19, 2001             Decided:   February 7, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Olive Rowland, Appellant Pro Se.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Olive Rowland appeals the district court’s order denying

his motion for reduction of sentence pursuant to 18 U.S.C.A. §

3582(c)(2) (West 2000).    Amendment 506 of the United States Sen-

tencing Guidelines, upon which Rowland’s motion relies, has been

superseded by Amendment 567 in response to the Supreme Court’s

decision in United States v. LaBonte, 520 U.S. 751 (1997). USSG

App. C Am. 506 & 567.   Rowland’s remaining claims fall outside the

scope of a motion brought under 18 U.S.C.A. § 3582(c).     Rowland

also improperly raises issues for the first time on appeal.    See

Grossman v. Comm’r, 182 F.3d 275, 280-81 (4th Cir. 1999); Skipper

v. French, 130 f.3d 603, 610 (4th Cir. 1997) (applying rule to a

criminal case)(citing Hormel v. Helvering, 312 U.S. 552, 556 (1941)

for explanation of rule’s basis).

     We deny Rowland’s request for appointment of counsel and leave

to proceed in forma pauperis.   We deny the request for preparation

of transcripts at government expense as moot.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2